Title: From Thomas Jefferson to Daniel Clark, 21 December 1806
From: Jefferson, Thomas
To: Clark, Daniel


                        
                            Dec. 21. 06.
                        
                        Th: Jefferson presents his compliments to Mr. Clark, & his thanks for the Indian axe he was so kind as to
                            send him, which is the largest he has ever seen. he is also thankful for the permission to copy the maps he has
                            communicated to him, for which purpose he retains the following at the War office, to wit
                        1. Mapa de las Cereanas de Mexico.
                        2. Plana de la Ciudad de Mexico. 1791.
                        3. Vera Cruz & Castle of St. Juan de Ulloa.
                        4. Plano del Puerto de Vera Cruz.
                        5. Provincias Internas del Reyno de Nueva España.
                        6. Parte del Reyno de Nueva España.
                        7. Fort of San Marco de Apalache.
                        8. Fort of St. Marks with the plan of attack when retaken from Bowles.
                        9. Sketch of W. Florida from Mobille to Misipi.
                        10. Plan of the attack of Baton rouge in 1779.
                        11. General chart of the Misipi. from it’s mouth to N. Orleans.
                        12. Plaquemines turn in the Misipi.
                        13. Chart of the entrance of the Misipi.
                        14. Carte du Missisipi et de ses branches.
                        15. Plan du lac Ponchartrin.
                        16. Coast of Louisiana from the S.W. pass of the Balise to Vermillion bay.
                        17. Comte’s du Ouachita et des Natchitoches.
                        these shall be returned as soon as copied. he now returns the residue.
                    